DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6-7, 10, 16 are previously canceled. 
Claims 1, 9, and 13 are independent claims and are amended. 
Claims 1-5, 8-9, 11-15, and 17-24 are pending in this application. 

Continuity
The present application is relationship with PCT/US19/25543, filed on 04/03/2019.


Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 12/24/2021 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-9, 11-15, 17-24 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
Regarding claim 1, the claim recites language of: 
“receiving content from a source as digital media that are being displayed to a user;
processing the digital media to determine contextual information within the content, the processing comprising analyzing the content to extract the contextual information from the content by:
timestamping a series of frames of the digital media;
performing a reverse image search of the timestamped digital media
using a search engine, 
performing one or more of a scene detection, a discrete feature
detection, and landmark detection of the timestamped digital media, said
detections using machine learning;
applying a weighting to the results of each of the reverse image search and results of performed said detections; and
generating a batch of contextual information over a timeframe;
assessing contextual information of the batch of contextual information using confidence scores and commonality calculated across a plurality of contextual information sources; 
searching at least one network for supplementary content based on the contextual information of the batch of contextual information extracted from the content;  and 
transmitting the supplementary content for use with at least one of the source or a receiving device.” 
In fact, the limitations of “processing the digital media to determine contextual information within the content, the processing comprising analyzing the content” “timestamping a series of frames of the digital media,” “performing one or more of a scene detection, a discrete feature detection, and landmark detection of the timestamped digital media, said detections using machine learning,” “applying a weighting to the results of each of the reverse image search and results of performed said detections;” and “generating a batch of contextual information over a timeframe;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, selection, detection, etc.) but for the recitation of generic computer’s component(s) (e.g., computer, computing to determine”, “analyzing …”, “timestamping…”, “performing…”, “applying…”, and “generating…” steps in the context of this claim encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, claim 1 recites “a weighting”, “using confidence scores”, and “commonality calculated” which are represented a further mathematical processes that, under its broadest reasonable interpretation, are related to calculating data but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract idea. See MPEP 2106.04, under analysis Step 2A, Prong I.
**** Similar analysis to independent claims 9, and 13, respectively.

The remaining limitations do not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea. Claim 1 recites an additional element, e.g., “a search engine”, and “a receiving device”, claim 9 and 13 recite “a gaming console”, “a search engine”, “a memory”, “a processor”, and “another receiving device”, which are known as generic computing components to perform the computing functions of the above indication of “to determine”, “analyzing”, and “timestamping”, “performing… detection”, “applying”, and “generating” steps, such that it amounts no more than mere instructions to apply the exception using the generic receiving content…”, “to extract the contextual information from the content”,  “performing a …search …using a search engine”, “accessing contextual information …;” “searching…;” and “transmitting…” are the generic computing functions using for gathering the data and transmitting data over the network that are insignificant extra solution activities.  Such that it does not integrate the judicial exception into a practical application of how to perform data processing. See MPEP 2106.05(a)-(c), (e)-(h) under analysis Step 2A, Prong II.”
Hence, independent claims 1, 9, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a search engine”, “a receiving device”, “a processor”, and “a memory” in the determining, analyzing, performing, applying, and generating steps amount to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Next, the claim recites additional limitations: “receiving”, “extract”, “performing”, “accessing”, “searching” and “transmitting”, which represent an insignificant extra solution activity because these claim limitations/elements generally describe the gathering, transmitting, displaying data  (e.g., content, contextual information, etc.) between the computing devices (e.g., receiving device and server/search engine).  Thus, taken alone, the additional elements dot not amount to e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. There is no indication that the combination of the elements/limitations improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(d) under analysis Step 2B.
**** Similar analysis to independent claims 9, and 13, respectively.
For the at least above reasons, independent claims 1, 9 and 13 are not patented eligibility.

Claims 2-5, 8, 11-12, 14-15, and 17-24 depend on independent claims 1, 9 and 13, and include all the limitations of claims 1, 9 and 13.  Therefore, claims  2-5, 8, 11-12, 14-15, and 17-24 recite the same above indicated abstract idea as well.
Regarding dependent claim 2, the claim recites further additional limitation of “displaying a view… of a graphical user interface” which are not integrating the judicial exception into a practical application (see MPEP 2106.05(a)-(c), and (e)-(h)).  The additional step of “displaying” is the generic computing function for data gathering/transmitting between the computing components which represent an insignificant extra solution as additional activity in displaying the data (e.g., the content and supplemental content) via graphical user interface for user views (e.g., a view) that do not integrate the abstract idea into a practical application of how to perform data 
Also, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “displaying a view…” step which amounts to no more than mere instructions/functions to apply the exception using a generic computer component(s), e.g., a monitor.  Hence, the claim element of  “displaying” which represents an insignificant extra solution activity.  This claim limitation generally describes the content and supplemental content being overlaid or presenting within a frame of graphical user interface (GUI).  Thus, taken alone, the additional element does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving/gathering and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.


Regarding dependent claim 3, the claim recites further additional limitations of “the receiving device comprises a mobile communications device that executes a supplementary content application that displays the supplementary content” which does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(a)-(c), and (e)-(h)) because the claim further defines the “receiving device” comprises “a mobile communications device” having at least one processor and/or memory which are generic computing devices for perform the computing functions as indicated above steps.  The “receiving device” and “a mobile communications device” are well-understood, routine, conventional activity to a skill artisan in the relevant technical field for receiving, processing, accessing, searching, storing, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field such that is sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea itself.
For these reasons, the additional limitations/elements in the indicated dependent claim are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim does not include additional elements 

Regarding dependent claim 4, the claim recites further additional limitation of “the source comprises a gaming console and content that is being continually updated and stored in a contextual repository” which does not appear to be tied to a practical application and also does not amount to significantly more than the abstract idea (see MPEP §2106.05(a)-(c), and (e)-(h)).  The claim provides only the definition of “the source comprises a gaming console and content” that does not amount to significant more. Furthermore, the steps of “updated and stored” represent an insignificant extra solution activity because the additional elements of “updated and stored” are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of data gathering and transmitting data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, these additional limitations and/or elements are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Next, the claim recites additional element: “a gaming console” that is sufficient to amount to significantly more than the judicial exception because the additional element “a gaming console” as known as a computing component that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field.
Thus, the additional limitations/elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
**** Similar analysis to the dependent claim 18, respectively.

Regarding dependent claim 5, the claim recites further additional limitation of “processing the digital media to determine contextual information that is indicative of the content comprises performing optical character recognition on the digital media to detect keywords or phrases.” that does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(a)-(c), and (e)-(h)).  The steps of “processing…to determine” , “performing”, and “to detect” are under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the additional limitations/elements in the indicated dependent claim are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

	Regarding dependent claim 8, the claim recites further additional limitation of
“further comprising receiving a title for the content from the source” that do not appear to be tied to a practical application and also do not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(a)-(c), and (e)-(h)).  The additional step of “receiving” as explained above is a generic computing function that is Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. For these reasons, the additional limitations/elements in the indicated dependent claim are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	
Regarding dependent claim 11, the claims recites further additional “storing the contextual information and the supplementary content found during the search in a knowledgebase” that do not appear to be tied to a practical application and also do not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(a)-(c) and (e)-(h)) because the step of “storing” is well-understood, routine, conventional activity to a skill artisan in the relevant technical field, e.g., gathering and storing data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim represents an insignificant extra solution activity to a skill artisan in the relevant technical field such that is sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea itself.

**** Similar analysis to the dependent claims 14 and 17, respectively.

Regarding dependent claim 12, the claim recites further additional limitation of “the live content comprises a video game and the supplementary content comprises assistive or explanatory video or textual content related to the video game.” which does not appear to be tied to a practical application (see MPEP §2106.05(a)-(c), and (e)-(h)).  The claim provides only the definition of “the live content comprises a video game and the supplementary content comprises assistive or explanatory video or textual content…” that does not amount to significant more because the additional elements of “a video game” and “the supplementary content” comprises either one of assistive or explanatory video or textual content that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, these additional limitations and/or elements are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Thus, the additional limitations/elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when 
**** Similar analysis to the dependent claim 19, respectively.  In addition, claim 19 recites additional elements: “is obtained from the Internet rather than the video game on the console” represents an insignificant extra solution activity to a skill artisan in the relevant technical field because the “obtained”, “Internet”, and “the console” are well-understood, routine, conventional activity to a skill artisan in the relevant technical field for gathering and/or transmitting data between computing devices/components over a network, e.g., Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which such that is sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea itself.

Regarding dependent claim 20, the claim recites additional element of “the processor” to configure to “search” for the supplementary content which is not integrated into a practical application and does not amount to significantly more (see MPEP §2106.05(a)-(c), and (e)-(h)) because the additional element, e.g., “the processor” for configuring the search content(s). The “processor” and “to search” are known as the generic computer components and searching functionality are well-understood, routine, conventional activity. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
**** Similar analysis applied in claim 20 into the dependent claim 22 at the step of “searching”, respectively.

Regarding dependent claim 21, the claim recites additional element/limitations: “the processor is further configured to receive, from the user, a query associated with the content, wherein the extracting the contextual information and the searching for the supplementary content are initiated in response to the query.” which does not integrated into a practical application.  The additional element of the “processor” for performing the steps of “receive”, “extracting”, “searching”, “initiated” in the claim is known as a generic computer device of a computerized system.  Next, the additional steps of “receive”, “extracting”, “searching”, and “initiated” are an insignificant extra solution activity to a skill artisan because the “to receive”, “extracting”, “searching”, and “are initiated” are well-understood, routine, conventional activity to a skill artisan in the relevant technical field for gathering and/or transmitting data between computing devices/components over a network, e.g., Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which such that is sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not 
	
Regarding dependent claim 23, the claim recites additional limitations: “receiving, from the user, a query associated with the content, wherein the determining the contextual information and the searching for the supplementary content are initiated in response to the query.” which does not amount to significantly more than an abstract idea. The steps of “determining” is under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04
Furthermore, the claim is not integrated into a practical application.  The steps of  “receiving”, “searching”, and “are initiated” in the claim are an insignificant extra solution activity to a skill artisan because the “receiving”, “searching”, and “initiated” steps are well-understood, routine, conventional activity to a skill artisan in the relevant technical field for gathering and/or transmitting data between computing devices/components over a network, e.g., Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which such that is sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations/elements 
**** Similar analysis applied in claims 21 and 23 into the dependent claim 24 at the steps of “receiving”, “extracting”, “searching”, and “are initiated”, respectively.

For at least above reasons, claims 1-5, 8-9, 11-15, and 17-24 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over MALLINSON, US Pub. No. 20110247042 (hereinafter as “Mallinson”), in view of Thornton et al., US Pub. No. 20130155229 (hereinafter as “Thornton”) and further in view of Besehanic, US Pub. No. 2016/0378790 (hereinafter Besehanic”), and further in view of Badr et al., US Pub. No. 20180267994 (hereinafter as “Badr”).
Regarding independent claim 1, Mallinson teaches a method, comprising:
receiving content from a source as digital media that are being displayed to a user (figs. 7a-7b at elements 702, and pars. [0007] receiving the digital media content from the source (e.g., live broadcast from broadcaster/provide/third-party entity), [0022]); 
processing the digital media to determine contextual information within the content (figs. 7a-7b at elements 704, and par. [0007] analyzing using processes (e.g., image recognition, optical character recognition, closed caption information detection, etc.) the received digital media content, and identifying=determining contextual information, [0021] and [0034] using the OCR processing to identify the information=contextual information within the content, further in par. [0032], the “…specified tags to extract specific information about the content”);
searching at least one network for supplementary content based on the contextual information of the batch of contextual information extracted from the content (pars. [0007]: “…receiving broadcasts, streams, or other sources of media content, and automatically analyzing that content to attempt to determine identifying information. For example, a broadcast stream can be segmented into related segments of content (e.g., programs or commercials) and each of these segments (or at least selected segments meeting at least one criterion) can be analyzed for identifying information. The content can be analyzed using processes such as audio fingerprinting, image recognition, optical character recognition, voice recognition, closed caption information detection, etc. For identified content, the system can attempt to locate supplemental content, such as by looking at related media, performing content searches, etc. The database also can store relationships between segments that were broadcast adjacent to each other, such as commercials broadcast during a particular event, such that a user can identify content at around the time the user captured the media information, even if the user was able to capture information over a period of time that may or may not have included the desired content”, and [0021]: “receive Web service requests, which are received by at least one router and/or Web server to direct each request to an application server or other such component for processing each request. At least one application server can execute instructions to provide at least one module, such as a recognition module or other such component, for identifying content, such as advertising, and selecting corresponding supplemental content, such as additional advertising or product information.”, wherein the identified information during the analyzing media content is interpreted as the contextual information for such using to search further supplemental content, the web server and/or at least one router is connected/communicated via network as known by a skilled artisan); and 
transmitting the supplementary content for use with at least one of the source or a receiving device (pars. [0005] “…This supplemental content then can be provided to the user, either via the user device or another designated device…”; [0023] and [0027-28] sending and displaying the supplementary content to the user’s device as the receiving device).

timestamping a series of frames of the digital media; performing a reverse image search of the timestamped digital media using a search engine; performing one or more  of a scene detection, a discrete feature detection, and landmark detection of the timestamped digital media, said detections using machine learning; applying a weighting to the results of each of the reverse image search and results of performed said detections; and generating a batch of contextual information over a timeframe;” “assessing contextual information of the batch of contextual information using confidence scores and commonality calculated across a plurality of contextual information sources.”
In the same field of endeavor (i.e., data processing), Thornton teaches: 
the processing comprising analyzing the content to extract the contextual information from the content (figs. 2 and 8 as shown the analyzing video content to detect the contextual information, e.g., moving person or object(s) to detect the head, legs, shapes, colors, etc.; and pars. [0052] e.g., displaying “video content” which is analyzed from the surveillance images e.g., real-time/live video, [0058], e.g. “analyzed frames of video” including “detection and image extraction of moving persons; a feature extraction module 18 for calculation of features characterizing the image” including the extracting the contextual information as known by a skilled artisan, and which is interpreted as the analyzing the content, [0059], e.g., “real time video data” and [0060] e.g., “location”, “size”, “statistic”, “address” information of the “moving person(s) within frames” are interpreted as the contextual information as broadest reasonable interpretation, and [0066] disclosed the contextual information of the real-time/live content including “…time formation (e.g., timestamped) and location information … including address information”, [0084], e.g., “relative temporal information about the frame (e.g., a timestamp)…” is interpreted as the contextual information, and [0087] wherein the “…specifies an attribute profile, … the following characteristics: gender, hair or hat color, clothing color, and bag descriptions (type and color)…” which is interpreted as the contextual information.  Since the claim is not required a particular “contextual information”; thus, the characteristics and video data/information of Thornton should be matched as broadest reasonable interpretation (see MPEP 2111)) by: 
timestamping a series of frames of the digital media; (see pars. [0066] wherein the video stream with the series of frames, and [0084], e.g., “relative temporal information about the frame (e.g., a timestamp)” of the real-time/live video which includes a plurality of frames in series, see further in Abstract: “… video frames…” and pars. [0011] and [0012] “…detecting a moving person in a frame of comparison video data for each frame in a plurality of frames”) 
performing a reverse image search of the timestamped digital media using a search engine; (figs. 15 as shown the Search System GUI 24; and par. [0064]: “…displaying video segments corresponding to a user selection of one or more image chip from search results as images of a person of interest via a graphical user interface (GUI) 24…reconstructed a path of the person-of interest that has spatial and temporal coherence…”, and figs. 5-7 and par. [0086] shown/disclosed different the search engines to perform a reverse/capture image search of the temporal live video, which is interpreted as the timestamped digital media as known by a skilled artisan) 
performing one or more of a scene detection, a discrete feature detection, and landmark detection of the timestamped digital media, said detections using machine learning; (par. [0060] “The detect moving person(s) module 10 detects one or more moving person(s) within frames of the input video data 15”, [0061] e.g., “the feature extraction module 18 computes features” which is/are interpreted as the discrete features, fig. 2 as shown the landmark detection, figs. 3-4; and fig. 12 as shown the detection/extraction of the moving person(s)/object(s) features using the detector=learning machine) and 
applying a weighting to the results of each of the reverse image search and results of performed said detections; (par. [0014] “…calculating a scores for each record based on a comparison of the received attribute profile with the calculated values for the plurality of attributes for the record, pars. [0028-29] disclosed the calculated scores and/or values of the attributes embedded the results of the image search via search engine and the detections via learning machine/detector) and 
generating a batch of contextual information over a timeframe (par. [0053] disclosed the timestamped frames of the video which is interpreted timeframe, see further in par. [0066] disclosed the plurality of frames of the video stream within the time periods, and the generated time information, location information address information as interpreted as the contextual information batching in the database).
pars. [0006-7]).

However, Mallison and Thornton do not explicitly teach that the image is a “reverse” image.
In the same field of endeavor (i.e., data processing/searching), Besehanic clearly teaches: “a reverse image” (par. [0036], e.g., “reverse image search engine 130” is used to search the “reverse” images extracted from the video, see technique in the fig. 16  and par. [0036]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Besehanic would have provided Mallinson and Thornton with the “reverse” image to further facilitate the search using the search engine for the digital media.

Mallison, Thornton, and Besehanic do not EXPLICITLY teach the limitations: “assessing contextual information of the batch of contextual information using confidence scores and commonality calculated across a plurality of contextual information sources;” and “searching at least one network for supplementary content of the batch of contextual information extracted from the content.”
In the same field of endeavor (i.e., data processing/information), Badr teaches:
assessing contextual information of the batch of contextual information (par. [0032] “…access historical search query data…”, wherein the search query data is performed by extracted image and texts/labels recognition and determining the second labels that indicated the context of the other sub-image, see in Abstract, wherein the first labels and second labels indicate the context as known as contextual information are interpreted as the batch of the contextual information as broadest reasonable interpretation, see MPEP 2111 – Claim Interpretation) using confidence scores and commonality calculated across a plurality of contextual information sources” (fig. 2 as shown the different sources at elements 206, 208, 210; pars [0025-26], which are associated with the “label confidence scores”, “query confident scores”, and “image confidence scores”, see pars. [0008-9]; pars. [0026-27] disclosed contextual information of the images; and in par. [0069] “the server generates a confidence score for each of first labels and second labels. The first labels correspond to a particular sub-images identified in a images and the second labels may correspond to a portion of the image other than the particular sub-image….”, wherein the labels are interpreted as the contextual information associated with the images or features of images as known by a skilled artisan)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Badr would have provided Mallinson, pars. [0004, 9, and 65-67]).


Regarding claim 2, Mallinson, and Besehanic teach: displaying a view that comprises the content and the supplementary content, the supplementary content being overlaid or presented within a frame of a graphical user interface. (Mallinson: figs. 1 and 4-5 GUI implies the displaying a view that shown the overlaid or presented the content and the supplementary content, par. [0022] the “overlaying programming” for executing the overlaid content; Besehanic: figs. 4 and 7 as displaying a view comprises the content and the supplementary content being presented with a frame of GUI)

Regarding claim 3, Mallinson teaches: wherein the receiving device comprises a mobile communications device that executes a supplementary content application that displays the supplementary content.26 PA7930US (Mallison: fig. 1 at element 106, pars. [0019] “the consumer might have devices such as a cell phone 106, portable gaming device 108, personal data assistant (PDA) 110, or any of a number of other such computing or electronic devices.”, and [0041], the user can have “an application (e.g., an “app”) stored on a computing device, such as a smart phone or portable media player…”)

Regarding claim 4, Mallinson teaches: wherein the source comprises a gaming console (pars. [0022], e.g., “video game console”, [0040]) and content that is being continually updated and stored in a contextual repository. (pars. [0023] “the information transmitted to a gaming console” in which the information being continually (e.g., scheduling in timestamp) from the repository/storage location/database, see [0021] “repository”, “database”, “storage”, [0038], e.g., “continually updated”)

Regarding claim 5, Mallinson and Besehanic teach: wherein processing the digital media to determine contextual information that is indicative of the content (Mallinson: see par. [0007]; and Besehanic; see fig. 7 and fig. 8 as shown the identifying textual information that indicative of the media content) comprises performing optical character recognition on the digital media to detect keywords or phrases. (Mallinson: pars. [0026], [0034-35] e.g., “optical character recognition (OCR)”, “any potential keywords”, “detected words”, for instance, word “physician”=keyword or phrase “consult a physician”; Besehanic: par. [0048] “text identifier 214 may be implemented by an excitable text identification application and/or an executable optical character recognition (OCR) application …”)

Regarding claim 8, Mallinson and Besehanic teach: “receiving a title for the content from the source.” (Mallinson: figs. 4-6 embedded the title for the content which receiving from the database source; and Besehanic: par. [0073] wherein the “label” and/or “name” for the content is/are interpreted as the title)27 PA7930US  

Regarding claim 22, Mallison teaches “searching, based on the contextual information, a knowledge base for the supplementary content” (pars. [0005-7] searching the stored information for supplemental content in the database)

Regarding claim 23, Mallinson teaches: “receiving, from the user, a query associated with the content, wherein the determining the contextual information and the searching for the supplementary content are initiated in response to the query.” (Mallinson: pars. [0005 and 25] disclosed the initiated/provided supplemental content based on the user request=query receiving from a user)

Claims 9, 11-15, 17-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over MALLINSON, US Pub. No. 20110247042 (hereinafter as “Mallinson”), in view of Wong, US Pub. No. 2011/0282906 (hereinafter as “Wong”) and Besehanic, US Pub. No. 2016/0378790 (hereinafter as “Besehanic”), and further in view of Thornton et al., US Pub. No. 20130155229 (hereinafter as “Thornton”) and Badr et al., US Pub. No. 20180267994 (hereinafter as “Badr”).
Regarding independent claim 9, Mallinson a method, comprising: 
receiving live content from a gaming console as images or video that are being displayed to a user (pars. [0003] receiving the digital media content (e.g., live TV broadcast) and displaying to the user’s device, [0004-6] and [0019]); and 
storing most recent batch of contextual information processed for the live content in real- time (par. [0007] storing the processed information in the database, [0026], “real-time performance” of content), the most recent batch of contextual information being stored in memory of a contextual repository (pars. [0021] “database”, “repository”, “storage”, [0042] “Memory 804”, “storage 806”), wherein the most recent batch of contextual information changes as the images or video changes (pars. [0023] storing the information being continually (e.g., scheduling in timestamp) from the repository/storage location/database, [0021], [0038], e.g., “continually updated” implies “changes”);
searching at least one network for supplementary content based on the contextual information of the batch of contextual information extracted from the content (pars. [0007]: “…receiving broadcasts, streams, or other sources of media content, and automatically analyzing that content to attempt to determine identifying information. For example, a broadcast stream can be segmented into related segments of content (e.g., programs or commercials) and each of these segments (or at least selected segments meeting at least one criterion) can be analyzed for identifying information. The content can be analyzed using processes such as audio fingerprinting, image recognition, optical character recognition, voice recognition, closed caption information detection, etc. For identified content, the system can attempt to locate supplemental content, such as by looking at related media, performing content searches, etc. The database also can store relationships between segments that were broadcast adjacent to each other, such as commercials broadcast during a particular event, such that a user can identify content at around the time the user captured the media information, even if the user was able to capture information over a period of time that may or may not have included the desired content”, and [0021]: “receive Web service requests, which are received by at least one router and/or Web server to direct each request to an application server or other such component for processing each request. At least one application server can execute instructions to provide at least one module, such as a recognition module or other such component, for identifying content, such as advertising, and selecting corresponding supplemental content, such as additional advertising or product information.”, wherein the identified information during the analyzing media content is interpreted as the contextual information for such using to search further supplemental content, the web server and/or at least one router is connected/communicated via network as known by a skilled artisan); and 
transmitting, in real-time, the third-party supplementary content for use with at least one of the source or a receiving device (e.g., broadcasting stream or live TV broadcast for use with the user’s device, pars. [0003], [0022-23], and [0026]).

Mallison does not explicitly teach: “processing the images or video in real-time, the processing comprising analyzing the live content to extract contextual information from the live content using a plurality of contextual information sources comprising any of optical character recognition to detect keywords or phrases,” “detect…a reverse image search using a search engine for related images,” “one or more of a scene detection, a discrete feature detection, and a landmark detection, said detections using machine learning to recognize features in the images, timestamping a series of frames of the images or videos, and generating a batch of contextual information over a defined timeframe;” “assessing contextual information of the batch of contextual information 
In the same field of endeavor (i.e., data processing), Wong teaches: “processing the images or video in real-time, the processing comprising analyzing the live content to extract contextual information from the live content using a plurality of contextual information sources comprises any of optical character recognition to detect keywords or phrases” (fig. 3 as shown the media content source 316 and media content data source 318 providing the media content to users at elements 302, 304, and 306 via communications network 314 (fig. 10, element 1010 – Present Media Content to a User); fig. 4 as shown the processing comprises at least the Feature detection 404, Supplemental Data analyzing 408 which are compiled/processed to analyze the media content to extract the contextual information see fig. 6C; par. [0065] “search engine 500 (fig. 5, element 500) performing search snapshot/capture image(s) are interpreted as the reverse image (see figs. 9D and 10); see further in pars. [0031], e.g., “context information”, “movie title”, “scene ID”, “episode”, etc. are interpreted as the contextual information; [0033] “search images and any text descriptors that describe features in the images… information extracted from user input received with the snapshot image, or any other suitable information.” Wherein the extracted information embedded the context, word, phrase as known by a skill artisan; pars. [0050-51] further disclosed/defined the media content, image of the digital media from the media content source and the media content data source; [0059]: “…Feature detection 404 receives the image component from parser 402 and analyzes the image to recognize features that may be relevant to the search being performed. Feature detection 404 recognizes features, such as faces, logos, objects, and landmark, …”, [0061] “the data component extracted from the input by parser 402…extracts any information … that may provide useful context information…Extracting the information may include reading useful information…” inherits to words/keywords/phrases, [0063-64, 73, 97, and 144] detecting/extracting search query=keywords, and [0086] and [0136] as well disclosed the analyzing the content to extract textual/context description/information as well by a skilled artisan).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Wong would have provided Mallinson with the above amended limitation for performing the search using at least a search engine more efficient.

Mallinson and Wong do not explicitly teach the particular limitation: “detect… a reverse image search using a search engine for related images;” “detect…a reverse image search using a search engine for related images,” “one or more of a scene detection, a discrete feature detection, and a landmark detection, said detections using machine learning to recognize features in the images, timestamping a series of frames of the images or videos, and generating a batch of contextual information over a defined timeframe;” and “assessing the contextual information using confidence scores and commonality calculated across the plurality of contextual information sources.”
In the same field of endeavor (i.e., data processing), Besehanic teaches: “detect… a reverse image search of the digital media using a search engine for related images.” (par. [0036] disclosed the “reverse image search engine 130”=search engine is used to detect and perform the “reverse image search” as disclosed “reverse image search engine 130 searches for data that is relevant to and/or associated with an image”)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Besehanic would have provided Mallinson and Wong with the above amended limitation for performing the search reverse image more efficient using a reverse image search engine.

Mallinson, Wong and Besehanic do not explicitly teach the limitation: “detect…a reverse image search using a search engine for related images,” “one or more of a scene detection, a discrete feature detection, and a landmark detection, said detections using machine learning to recognize features in the images, timestamping a series of frames of the images or videos, and generating a batch of contextual information over a defined timeframe;” and “assessing the contextual information using confidence scores and commonality calculated across the plurality of contextual information sources.”
In the same field of endeavor (i.e., data processing), Thornton teaches: 
“detect…a reverse image search using a search engine for related images,” (figs. 15 as shown the Search System GUI 24; and par. [0064]: “…displaying video segments corresponding to a user selection of one or more image chip from search results as images of a person of interest via a graphical user interface (GUI) 24…reconstructed a path of the person-of interest that has spatial and temporal coherence…”, and figs. 5-7 and par. [0086] shown/disclosed different the search engines to perform a reverse/capture image search of the temporal live video, which is interpreted as the timestamped digital media as known by a skilled artisan) “one or more of a scene detection, a discrete feature detection, and landmark detection of the timestamped digital media, said detections using machine learning to recognize features in the images,” (par. [0060] “The detect moving person(s) module 10 detects one or more moving person(s) within frames of the input video data 15”, [0061] e.g., “the feature extraction module 18 computes features” which is/are interpreted as the discrete features, fig. 2 as shown the landmark detection, figs. 3-4; and fig. 12 as shown the detection/extraction of the moving person(s)/object(s) features using the detector=learning machine) “timestamping a series of frames of the images or videos,” (see pars. [0066] wherein the video stream with the series of frames, and [0084], e.g., “relative temporal information about the frame (e.g., a timestamp)” of the real-time/live video which includes a plurality of frames in series, see further in Abstract: “… video frames…” and pars. [0011] and [0012] “…detecting a moving person in a frame of comparison video data for each frame in a plurality of frames”) and “generating a batch of contextual information over a defined timeframe” (par. [0053] disclosed the timestamped frames of the video which is interpreted timeframe, see further in par. [0066] disclosed the plurality of frames of the video stream within the time periods, and the generated time information, location information address information as interpreted as the contextual information batching in the database).
pars. [0006-7]).

Mallison, Wong, Besehanic, and Thornton do not explicitly teach the amended limitation: “assessing contextual information of the batch of contextual information using confidence scores and commonality calculated across the plurality of contextual information sources.”
In the same field of endeavor (i.e., data processing/information), Badr teaches: “assessing contextual information of the batch of contextual information using confidence scores and commonality calculated across the plurality of contextual information sources,” (par. [0032] “…access historical search query data…”, wherein the search query data is performed by image and texts/labels recognition, see pars [0025-26], which are associated with the “label confidence scores”, “query confident scores”, and “image confidence scores”, see pars. [0008-9])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Badr would have provided Mallinson, Wong, Besehanic, and Thornton with the above amended limitations to perform the contextual information (e.g., query/queries) using the generated confidence score(s) for pars. [0004, 9, and 65-67]).

Regarding claim 11, Mallinson teaches: storing the contextual information and the supplementary content found during the search in a knowledgebase. (pars. [0006] storing the information and supplemental content in the database, [0007])  

Regarding claim 12, Mallinson teaches: wherein the live content comprises a video game and the supplementary content comprises assistive or explanatory video or textual content related to the video game. (figs. 4-6 and pars. [0003] live broadcast=live content, video content illustrated of video game in such game console (as explained above), [0005-7] and [0025] “match” algorithm to find the supplemental content located/stored in database.  The supplemental/supplementary information includes name of the product, identity of actor, location to access, etc.)

Regarding claim 24 (new added claim depends claim 9), Mallinson and Wong teach: “receiving, from the user, a query associated with the live content,” (Wong: fig. 12, element 1210 “Receive Search Query”, pars. [0031-32] user input search presents receiving a query associated with the media content, [0089] “live television”) “wherein the extracting the contextual information and the searching for the third-party supplementary content are initiated in response to the query.” (Mallinson: pars. [0005 and 25] disclosed the initiated/provided supplemental content from the third-party based on the user request, e.g., extracted contextual information which is received from a user; and Wong: pars. [0031-32] disclosed search query included the detected/extracted context information, and 7, element 700 shown the initiated Supplemental Data, pars. [0004] utilizing and identifying the “context information” which is interpreted as contextual information)

Claims 13-14, 17, and 19  (as system claims) are rejected in the analysis of above claims 9, 11-12, singularly and/or in combination; and therefore, the claims are rejected on that basis in the same rationale.

Claim 15, 18, and 20-21 (as system claims) are rejected in the analysis of above claims 2, 4, and 22-23, singularly and/or in combination; and therefore, the claims are rejected on that basis in the same rationale.


Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant’s arguments, see Remarks (pages 8-10), with respect to the rejection(s) of claim 1 (similar to claims 9 and 13) to the amended limitations have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record.  See the rejections set forth above for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169